DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 02SEPT2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every drawings objections previously set forth in the Non-Final Office Action mailed 07JUN2021.
Applicant's arguments filed 02SEPT2021 have been fully considered.
Regarding the 102(a)(1) rejection (REMARKS P8 as filed), Applicant argues an intended use of the apparatus. The claim is directed towards “A filter element” comprising:
a) a filter medium
b) an oil filter port including threads; and,
c) locking mechanism.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Threaded ports are well known in the art and are capable of engaging the corresponding threads on another pipe.
Regarding LAVERDIERE (REMARKS P9 as filed), the Examiner respectfully disagrees that LAVERDIERE is unrelated art. It is in the technological environment of 
Regarding OELSCHLAEGEL (REMARKS P9 as filed), the arguments do not make sense. OELSCHLAEGEL teaches an oil filter (Fig. 1 #14) with a threaded outlet port (Figs. 1-2 #122) for use in internal combustion engines (C1/L28-30). The claims do not specify whether the port is an inlet port (see Figs. 1-2 #114) or an outlet port.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-8,13,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAXWELL (US 6554139).
Regarding claim 1, MAXWELL teaches extension and locking assembly for dripless element, and container therefore (title, Figs.) including a filter element comprising:

an oil filter port (Figs. 1,2 #57), the oil filter port is arranged on one distal end of the filter element, and the oil filter port includes threads, and
a locking mechanism (Fig. 4 #74).
Regarding claims 2,4,6, the claims do not provide limiting structure as the filter housing is not claimed.
Regarding claim 5, MAXWELL teaches the threads of the oil port are outer threads on the oil port (Fig. 2 #57).
Regarding claim 7, MAXWELL teaches the locking mechanism is a circumferential locking mechanism arranged on the other distal end of the filter element, on an opposite side of the filter medium (Fig. 2 #74).
Regarding claim 8, MAXWELL teaches the locking mechanism of the filter element comprises a locking member (Fig. 2 #74).
Regarding claims 13,15, MAXWELL teaches the filter element comprises a receiving surface (Fig. 3 #114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MAXWELL (US 6554139) in view of LAVERDIERE (US 20150273365).
Regarding claim 3, MAXWELL does not teach multi-start threads. However, LAVERDIERE teaches a purification system (title, Figs.) comprising removable purifier cassettes having fluid connections with multi-start threads, which provide 360 degrees of thread engagement with less than 360 degrees of rotation (abstract; par. [0181]), which allows easy engagement/disengagement of the fluid connections.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the threads of MAXWELL with the multi-start threads of LAVERDIERE in order to allow easy engagement/disengagement of the fluid .
Claims 1,8-9,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over OELSCHLAEGEL (US 6146527) in view of FICK (US 20060186031).
Regarding claim 1, OELSCHLAEGEL teaches a spin-on filter cartridge with replaceable element (title, Figs) including a filter element (Fig. 1 #10) comprising:
a filter medium (Fig. 1 #60);
an oil filter port (Figs. 1-2 #126), the oil filter port is arranged on one distal end of the filter element, and the oil filter port includes threads.
OELSCHLAEGEL does not teach a locking mechanism. FICK teaches a filter apparatus (title, Figs.) including a locking mechanism for the purpose of retaining the filter element in its housing during operation against vibrations (par. [0013,0091]; Fig. 8 #204).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of OELSCHLAEGEL with the locking mechanism of FICK in order to retain the filter element in its housing during operation against vibrations. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Regarding claims 8-9, FICK teaches the locking mechanism of the filter element comprises a locking member (Fig. 8 #204), wherein the locking mechanism of the filter element comprises a circumferential flange extending in an axial direction and attached to a lower end plate mechanically connected to the filter medium, wherein the locking members are comprised in the circumferential flange (Fig. 8; par. [0091]).
Regarding claims 13-14, OELSCHLAEGEL teaches the oil filter port is comprised in an upper end plate (Fig. 1 #102), the upper end plate further comprises through-holes (Fig. 1 #114) adjacent to the oil filter port, wherein a receiving surface is comprised in the upper end plate (Fig. 1 #102).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over OELSCHLAEGEL (US 6146527) in view of FICK (US 20060186031) in view of BRANDT (US 20070158263).
Regarding claims 10-12, OELSCHLAEGEL and FICK do not teach the locking members of the filter element are grooves. However, BRANDT teaches filter assemblies, filter cartridges and methods for removing filter cartridges from filter assemblies (title, Figs.) including an end cap (e.g. Fig. 2) comprising a linkage having axial link elements or projections (Fig. 2 #141) or a linkage having axial link elements or grooves having an inlet portion (Fig. 3 #236) and a guide portion (Fig. 3 #261) transmitting both twisting and axial forces that allow placement and removal of the filter (par. [0040-0043]).
BRANDT’s linkage having a groove is an art-recognized equivalent of the linkage having projections for the same purpose of a locking mechanism and thus establishes a prima facie case of obviousness (MPEP 2144.06). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of OELSCHLAEGEL with the locking mechanisms as taught by FICK and BRANDT including grooves in order to provide alternative locking means to retain the filter element in its housing during 
Telephonic Inquiries
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777